Citation Nr: 0517822	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-18 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to assignment of a higher disability rating for 
diabetes mellitus, type II, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2002, 
a statement of the case was issued in April 2003 and a 
substantive appeal was received in May 2003.

The Board notes that by way of an August 2003 rating 
decision, the RO granted the veteran's claim of entitlement 
to nonservice-connected pension.  This is considered a full 
grant of the benefits sought as to that issue; therefore, the 
pension issue is no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that by way of correspondence dated in May 
2003, the veteran requested a hearing before a hearing 
officer at the local VA office to resolve the issue of an 
increased rating for diabetes mellitus.  The record does not 
show that the RO scheduled a hearing for the veteran or that 
the veteran otherwise withdrew his request for an RO hearing.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should schedule the veteran for an 
RO hearing and clearly notify the veteran 
of the time, date and place of such 
hearing.  After the hearing is conducted, 
or in the event the veteran cancels the 
hearing or fails to report, the case 
should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




